BLODGETT, P. J.
Submitted to the Court to determine amount of fee to be allowed trustee.
Present trustee succeeded his father. Up to January, 1930, the fees paid amounted to $3,310. Present trustee asks to be allowed $2500 on final accounting and distribution of estate, holder of life estate being deceased.
The amount of the estate is about $80,000. The parties interested in said trust are all beneficiaries under the will of Joseph Spelman. The amount charged as trustee is set out in a bill of particulars and includes every item of service and advice to the parties interested.
The amount of the fee is contested by the parties on the ground that for such services as a trustee, such as a trust company, if trustee, would render, too great a percentage on the amount involved is charged, especially in view of the fact that up to January of this year the trustee’s fees have been paid.
The trustee claims to have been of great service to the estate by not litigating certain questions arising in the course of his trusteeship. The Court is of the opinion that the services of the trustees have been of value to the estate.
Fee of $2000 is allowed.